Title: To Thomas Jefferson from Mathew Carey, 1 December 1821
From: Carey, Mathew
To: Jefferson, Thomas


            Dear sir,
            Philada
Decr 1. 1821
          You will excuse, I hope, the liberty I take in requesting  information, of some importance in a discussion in which I am engaged.Can you inform me what was the situation of the people of Virginia, & the other southern states, respecting their engagements to the merchants of Great Britain previous to the Revolution? Were they not, generally, deeply in debt? Was not the balance as generally against this Country?Your attention to this subject will greatly obligeYour obt hble servtMathew Carey